DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final rejection on the merits of this application. Claims 1-7, 9-11, and 14-23 are rejected and currently pending, as discussed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments to the Claims are acknowledged. The objections to Claims 12 and 16 are hereby withdrawn.
Applicant’s cancellation of Claim 12 is acknowledged. The 35 U.S.C. 112(d) rejection of Claim 12 is hereby withdrawn.
Applicant’s amendments to Claims 1, 8, and 12 are acknowledged. The 35 U.S.C. 112(a) rejections are hereby withdrawn.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-7, 9-11, and 14-17 under 35 U.S.C. 103 have been fully considered but are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In response to applicant's argument that Sugiyama is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sugiyama solves the problem of synchronizing asymmetric bidirectional signals. Sugiyama does not teach against the problem of overcoming the physical absence of the pilot in the vehicle, since Sugiyama also discloses embodiments that cover forms of wireless signal transmission. See at least [0001], wherein MMDS and LMDS forms of transmission, which are both wireless, are considered. [0317]-[0331], wherein Sugiyama discloses an embodiment using LMDS transmissions. [0323] and [0327] disclose how the uplink and downlink signals between 2002 and 2004 are transmitted wirelessly. [0325], [0330], and [0331] disclose how the operations disclosed in the other embodiments of Sugiyama still apply, even when a wireless section exists in a transmission line. Therefore, one having ordinary skill in the art would not find Sugiyama to teach against the problem of overcoming the physical absence of the pilot in the vehicle, as they would reasonably be able to apply Sugiyama to wireless forms of signal transmission.
Applicant’s arguments with respect to claim(s) 18-23 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of the claims not being present in the previous claimset, necessitating a new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such limitation(s) interpreted under 35 U.S.C. 112(f) is/are:
“processing means” in Claims 1 and 13-17. Per the specification, this limitation will be interpreted as having the structure of processing blocks, or circuits, 71, 72, 81, or 82. 
“inertial unit” in Claim 6. Per the specification, this limitation will be interpreted as inertial unit 213, having the structure of a sensor.
“telemetric data collection means” in Claim 21
“telemetric data compilation means” in Claim 21
“encoding means” in Claim 21
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
"interaction means" in Claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite the limitations "telemetric data collection means", "telemetric data compilation means", and "encoding means" without providing adequate structure in the specification. No structure has been disclosed for the "assisted driving unit" or the "selection means", only the method performed by limitations.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations "telemetric data collection means", "telemetric data compilation means", and "encoding means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No structure has been disclosed for the "telemetric data collection means", "telemetric data compilation means", and "encoding means", only the method performed by limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-7, 9-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170255195 A1, filed 02/03/2017, hereinafter "Mabuchi", and further in view of US 5917920 A, filed 05/29/1997, hereinafter "Humphries", and US 20190265710 A1, filed 11/11/2016, hereinafter "Kaneko", US 20180288364 A1, filed 03/30/2017, hereinafter "Virhia", and JPH1141213A, published 02/12/1999, hereinafter "Sugiyama".

Regarding Claim 1, Mabuchi teaches:
A system for remotely driving a driverless vehicle, (see at least figure 1)
said system for remotely driving comprising the driverless vehicle and a remote driving station remotely connected to the driverless vehicle via a wireless communication channel established in a telecommunication network, (see at least [0054] and figure 1, vehicle 20 in communication with remote operation apparatus 10 via a wireless network)
said driverless vehicle comprising:
a plurality of control devices to control a displacement of the driverless vehicle and comprising at least a brake control device (see at least [0072] and figure 1, brake ECU 216 of the driverless vehicle), a steering control device (see at least [0072] and figure 1, steering ECU 217 of the driverless vehicle), and an acceleration control device (see at least [0071] and figure 1, engine ECU 215 of the driverless vehicle, which controls the drive mechanism, motor, and transmission of the vehicle, thereby controlling acceleration); 
a plurality of vehicle sensors coupled to the driverless vehicle, including at least an optical sensor (see at least [0073] and figure 1, camera 214 of the driverless vehicle) for capturing optical analog signals from the environment within which the driverless vehicle travels (see at least [0073], wherein the camera 214 outputs a signal indicating image information on the surroundings, or environment, of the vehicle), at least a movement sensor for capturing movements within the driverless vehicle (see at least [0069] and figure 1, inner sensor 213 of the vehicle which can measure acceleration, yaw rate, rudder angle, or steering angle), and at least a state sensor for capturing a state information relating to the driverless vehicle (see at least [0069] and figure 1, inner sensor 213 of the vehicle which can also measure speed, engine RPM, or temperature of the vehicle);
a driver telepresence terminal connected to the control devices to control them according to remote driving signals coming from the remote driving station (see at least [0070] and figure 1, controller 218 of the driverless vehicle, which controls the engine ECU, brake ECU, and steering ECU (control devices) based on remote driving signals from the remote driving station), said driver telepresence terminal being also connected to the vehicle sensors to receive their captured signals; (see at least [0070] and figure 1, wherein the controller 218 is connected to the sensors of the vehicle and receives captured signals from the sensors)
a telecommunication device connected to the driver telepresence terminal and intended to establish a remote communication with the remote driving station via the telecommunication network in order to receive remote driving signals and to emit the captured signals originating from the vehicle sensors; (see at least [0070], [0074]-[0075], and [0077] and figure 1, DMC 23 of the driverless vehicle which establishes a remote communication with the remote driving station 10 over the telecommunication network, where the remote driving signals are received and the vehicle sensor information is transmitted)
said remote driving station comprising:
piloting devices comprising at least a brake piloting device (see at least [0057], wherein the remote driving station includes a simulation brake pedal), a steering piloting device (see at least [0057], wherein the remote driving station includes a simulation steering wheel) and an acceleration piloting device (see at least [0057], wherein the remote driving station includes a simulation accelerator pedal), on which the driver can act to produce remote control signals; (see at least [0058], wherein an operator of the remote driving station uses the simulation controls to generate a control signal for the driverless vehicle)
a plurality of remote driving emitters including at least an optical emitter to replicate the optical analog signals captured by said at least one optical sensor of the driverless vehicle (see at least [0057], wherein the remote driving station includes a display screen to replicate the optical signals of the surroundings of the driverless vehicle) and at least a state emitter to inform the driver on the state information capture by said at least one state sensor of the driverless vehicle (see at least [0057] and [0059], wherein the remote driving station has a display that informs the remote driver of the state of the driverless vehicle)
a vehicle telepresence terminal connected to the piloting devices to receive the remote driving signals (see at least [0058] and figure 1, remote operation controller 11 of the remote driving station which receives the remote operation control signal from the control/piloting devices), said vehicle telepresence terminal being also connected to the remote driving emitters to control them according to the captured signals originating from the vehicle sensors (see at least [0058]-[0059] and figure 1, wherein remote operation controller 11 updates the emitters of the remote driving station based on the information received from the vehicle sensors);
a communication device connected to the vehicle telepresence terminal and intended to establish a remote connection with the driverless vehicle via the telecommunication network in order to receive the captured signals originating from the vehicle sensors and to emit the remote driving signals; (see at least [0065] and figure 1, communication controller 13 of the remote driving station which transmits the generated remote driving signals and receives the captured optical and information signals from the driverless vehicle)
said interaction means comprising:
a plurality of station sensors present on the remote driving station including at least an optical sensor for capturing optical analog signals coming from the driver (see at least [0057] and [0062] and figure 1, camera 151 on the remote driving station, which captures optical information of the driver), and the vehicle telepresence terminal is connected to the station sensors to receive their captured signals and to communicate them to the driverless vehicle via the telecommunication devices (see at least figure 1, wherein camera 151 is connected to remote controller 11 (telepresence terminal) via monitor 12);
a plurality of vehicle emitters present on the driverless vehicle including at least an optical emitter to replicate the optical analog signals captured by said at least one optical sensor of the remote driving (see at least [0075]-[0076] and figure 1, display unit 222 of the driverless vehicle with emits the optical analog signals captured by camera 151 representing optical information of the operator), and the driver telepresence terminal is connected to the vehicle emitters to control them according to the captured signals of the station sensors (see at least figure 1, wherein remote operation controller 11 (telepresence terminal) is connected to the emitters of the driverless vehicle via the network);
wherein the transmission tool manages an uplink stream which originates from the remote driving station to be transmitted to the driverless vehicle, and a downlink stream which originates from the driverless vehicle to be transmitted to the remote driving station (see at least figure 1, wherein the uplink stream (going from the remote driving station to the driverless vehicle) comprises the remote operation control signal and captured operator information, and the downlink stream (going from the driverless vehicle to the remote driving station) comprises the vehicle information signal and surrounding image information signals)
Mabuchi remains silent on:
a plurality of vehicle sensors coupled to the driverless vehicle, including at least an acoustic sensor for capturing acoustic analog signals from the environment within which the driverless vehicle travels
a seating station to seat a driver;
a plurality of remote driving emitters including at least an acoustic emitter to replicate the acoustic analog signals captured by said at least one acoustic sensor of the driverless vehicle
a plurality of remote driving emitters including at least a movement emitter to replicate the movements captured by said at least one movement sensor of the driverless vehicle
said system for remotely driving further comprising interaction means enabling a driver present in the remote driving station to interact in a bidirectional manner with one or several person(s) present around the driverless vehicle thanks to bidirectional optical and acoustic transmissions between the driverless vehicle and the remote driving station,
a plurality of station sensors present on the remote driving station including at least acoustic sensor for capturing acoustic analog signals coming from the seating station seating the driver
a plurality of vehicle emitters present on the driverless vehicle including at least an acoustic emitter to replicate the acoustic analog signals captured by said at least one acoustic sensor of the remote driving station
a transmission tool managing the transmission of the captured signals and the remote driving signals continuously on either side of the communication channel between the driverless vehicle and the remote driving station, and wherein the transmission tool comprises for the downlink stream processing means implementing a synchronization of the captured signals originating from the vehicle sensors, wherein the transmission tool comprises for the uplink stream processing means implementing a synchronization of the remote driving signals originating from the piloting devices and of the capture signals originating from the station sensors. (However, Mabuchi teaches an uplink stream which originates from the remote driving station to be transmitted to the driverless vehicle, and a downlink stream which originates from the driverless vehicle to be transmitted to the remote driving station (see at least figure 1, wherein the uplink stream (going from the remote driving station to the driverless vehicle) comprises the remote operation control signal and captured operator information, and the downlink stream (going from the driverless vehicle to the remote driving station) comprises the vehicle information signal and surrounding image information signals)
Humphries teaches:
a plurality of vehicle sensors coupled to the driverless vehicle, including at least an acoustic sensor for capturing acoustic analog signals from the environment within which the driverless vehicle travels (see at least Column 3, Lines 30-45, and figure 5, exterior microphone 30 of the vehicle which captures analog signals from the environment of the vehicle)
a plurality of remote driving emitters including at least an acoustic emitter to replicate the acoustic analog signals captured by said at least one acoustic sensor of the driverless vehicle (see at least Column 3, Lines 30-45, and figure 5, interior speaker 22 which replicates acoustic signals captured by exterior microphone 30 of the vehicle)
said system for remotely driving further comprising interaction means enabling a driver present in the remote driving station to interact in a bidirectional manner with one or several person(s) present around the driverless vehicle thanks to bidirectional optical and acoustic transmissions between the driverless vehicle and the remote driving station, (see at least Column 1, Lines 39-45 and Column 3, Lines 46-55, wherein the intercom system (interaction means) allows for bidirectional interaction between an operator of the vehicle and pedestrians present around the vehicle)
a plurality of station sensors present on the remote driving station including at least acoustic sensor for capturing acoustic analog signals coming from the seating station seating the driver (see at least Column 3, Lines 30-45 and figure 5, interior microphone 20 which captures acoustic signals coming from the operator of the vehicle)
a plurality of vehicle emitters present on the driverless vehicle including at least an acoustic emitter to replicate the acoustic analog signals captured by said at least one acoustic sensor of the remote driving station  (see at least Column 3, Lines 30-45 and figure 5, exterior speaker 32 which emits the captured acoustic signals from the operator of the vehicle)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system for remote driving of Mabuchi with Humphries’ technique of using acoustic sensors and emitters on a vehicle to enable bidirectional communication between a driver of the vehicle and persons present around the exterior of the vehicle. It would have been obvious to modify because doing so enables a safety vehicle communication system between a driver of a vehicle and pedestrians surrounding the vehicle without needing the driver and the pedestrian to be directly face to face, as recognized by Humphries (see at least Column 1, lines 24-36).
Kaneko teaches:
a seating station to seat a driver; (see at least [0075] and figure 6, seating station 323 of the remote operation system)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system for remote driving of Mabuchi and Humphries with the seating station of Kaneko. It would have been obvious to modify because doing so allows a remote operator of the vehicle to sit while perform remote operations, allowing the use of a steering wheel and pedals as control operators rather than joysticks, as recognized by Kaneko (see at least [0076]).
Virhia teaches:
a plurality of remote driving emitters including at least a movement emitter to replicate the movements captured by said at least one movement sensor of the driverless vehicle (see at least [0096] and [0100]-[0101], wherein the telepresence system includes playback devices, or emitters, that replicate kinetic characteristics, or movement, of the experienced event)
a transmission tool managing the transmission of the captured signals and the remote driving signals continuously on either side of the communication channel between the driverless vehicle and the remote driving station (see at least [0032] and [0048]-[0049] and figures 1-2, link device 120 or 150, which manages the transmissions between the sensors and the remote devices), and wherein the transmission tool comprises for the downlink stream processing means implementing a synchronization of the captured signals originating from the vehicle sensors (see at least [0011]-[0014], wherein the captured sensor data is synchronized temporally before being played back, or emitted).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system for remote driving of Mabuchi, Humphries, and Kaneko with the movement emitter and transmission tool implementing a synchronization of the captured signals of Virhia. It would have been obvious to modify because doing so allows a telepresence system to reproduce another environment as authentically as possible, allowing for more safer remote driving when utilized with a remote driving system, as recognized by Virhia (see at least [0007]).
Sugiyama teaches:
wherein the transmission tool comprises for the uplink stream processing means implementing a synchronization (see at least [0104] and figure 11, wherein uplink data 223 is routed through synchronization circuit 203/205. Additionally, see at least [0325], [0330], and [0331] disclose how the operations disclosed in the other embodiments of Sugiyama still apply when a wireless section exists in a transmission line)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system for remote driving of Mabuchi, Humphries, Kaneko, and Virhia with Sugiyama’s technique of synchronizing the signals for the uplink stream. It would have been obvious to modify because doing so allows for an increase in the speed of transmission of asymmetric digital data, as taught by Sugiyama (see at least [0007]).

Regarding Claim 6, Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama in combination teach all of the limitations of Claim 1 as discussed above, and Mabuchi remains silent on:
wherein the at least one movement sensor of the driverless vehicle comprises at least an inertial unit measuring the roll, pitch, and yaw movements of the driverless vehicle at a driving location, (Although Mabuchi does teach the movement sensor of the vehicle detecting yaw rate, rudder angle, and steering angle, see at least [0069])
and the at least one movement emitter comprises at least an actuator to replicate the roll, pitch, and yaw movements in the seating station of the remote driving station
Virhia teaches:
wherein the at least one movement sensor of the driverless vehicle comprises at least an inertial unit measuring the roll, pitch, and yaw movements of the driverless vehicle at a driving location, (see at least [0100], wherein the sensors of a telepresence system include an inertial sensor and a gyroscope, and [0059], wherein the gyroscope detects movements in three axes, which correspond to roll, pitch, and yaw movements)
and the at least one movement emitter comprises at least an actuator to replicate the roll, pitch, and yaw movements in the seating station of the remote driving station (see at least [0102], wherein the playback devices of a telepresence system replicate the kinetic data measured by the sensors, so inherently, a playback device, or emitter, that replicates roll, pitch, and yaw movements is taught and [0040], wherein the playback device is a full flight simulator)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system for remote driving of Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama with the roll, pitch, and yaw sensors and movement emitters of Virhia. It would have been obvious to modify because doing so allows a telepresence system to reproduce another environment as authentically as possible, allowing for more safer remote driving when utilized with a remote driving system, as recognized by Virhia (see at least [0007]).

Regarding Claim 7, Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama in combination teach all of the limitations of Claim 1 as discussed above, and Mabuchi remains silent on:
wherein the at least one movement sensor of the driverless vehicle comprises accelerometers measuring the vibrations at the level of the control devices at a driving location, 
and the at least one movement emitter comprises vibrators to replicate the vibrations in the corresponding piloting devices of the remote driving station
However, Mabuchi teaches detecting vibration generated with acceleration and deceleration (see at least [0157]-[0158])
Virhia teaches:
wherein the at least one movement sensor of the driverless vehicle comprises accelerometers measuring the vibrations at the level of the control devices at a driving location, (see at least [0017] and [0059], wherein the plurality of sensors comprise a vibration sensor and an accelerometer to measure vibrations)
and the at least one movement emitter comprises vibrators to replicate the vibrations in the corresponding piloting devices of the remote driving station (see at least [0018] and [0096], wherein the playback devices, or emitters, include haptic or tactile emitters to replicate the kinetic data recorded by the sensors, which includes vibrational data)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system for remote driving of Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama with the vibrational sensors and movement emitters of Virhia. It would have been obvious to modify because doing so allows a telepresence system to reproduce another environment as authentically as possible, allowing for more safer remote driving when utilized with a remote driving system, as recognized by Virhia (see at least [0007]).

Regarding Claim 9, Mabuchi, Humphries, Kaneko, and Virhia in combination teach all of the limitations of Claim 1 as discussed above, and Mabuchi additionally teaches:
wherein the driving parameters comprise at least one communication parameter representative of the communication channel established between the telecommunication devices (see at least [0130]-[0133], wherein the parameter measured (time elapsed after receiving control signal) is representative of the communication environment between the remote operation station and the driverless vehicle)

Regarding Claim 10, Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama in combination teach all of the limitations of Claim 9 as discussed above, and Mabuchi additionally teaches:
wherein the communication parameter is selected amongst one at least one of the following parameters: a parameter representative of a signal quality; a parameter representative of a transmission speed; a parameter representative of a transmission latency; a parameter representative of a  bandwidth of the communication; a parameter representative of a transmission rate; a parameter representative of an authentication of the data; and a parameter representative of a synchronization between the driver telepresence terminal and the vehicle telepresence terminal which communicate in the communication channel (see at least [0130]-[0133], wherein the communication parameter measured is elapsed time between the last remote operation control signal received, or transmission latency. Because of the use of the claim language “selected amongst at least one of the following parameters”, any prior art that contains at least one of the listed communication parameters reads on this claim.)

Regarding Claim 14, Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama in combination teach all of the limitations of Claim 1 as discussed above, and Mabuchi remains silent on:
wherein the processing means of the transmission tool for the uplink stream implement a synchronization and a multiplexing of the remote driving signals originating from the piloting devices and of the captured signals originating from the station sensors
However, Mabuchi teaches the remote driving signals originating from the piloting devices and of the captured signals originating from the station sensors (see at least figure 1, wherein the uplink stream (going from the remote driving station to the driverless vehicle) comprises the remote operation control signal and captured operator information, and the downlink stream (going from the driverless vehicle to the remote driving station) comprises the vehicle information signal and surrounding image information signals)
Sugiyama teaches:
wherein the processing means of the transmission tool for the uplink stream implement a synchronization and a multiplexing (see at least [0104] and figure 11, wherein uplink data 223 is routed through synchronization circuit 203/205 and multiplexing devices 206/228. Additionally, see at least [0325], [0330], and [0331] disclose how the operations disclosed in the other embodiments of Sugiyama still apply when a wireless section exists in a transmission line)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system for remote driving of Mabuchi, Humphries, Kaneko, and Virhia with Sugiyama’s technique of synchronizing and multiplexing the signals for the uplink stream. It would have been obvious to modify because doing so allows for an increase in the speed of transmission of asymmetric digital data, as taught by Sugiyama (see at least [0007]).

Regarding Claim 15, Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama in combination teach all of the limitations of Claim 14 as discussed above, and Mabuchi remains silent on:
wherein the processing means of the transmission tool for the uplink stream comprise a first processing block implementing an encoding and a compression of the captured signals originating from the station sensors, followed by a second processing block implementing a synchronization and a multiplexing of the remote driving signals originating from the piloting devices and of the captured signals encoded and compressed in the first processing block
However, Mabuchi teaches the remote driving signals originating from the piloting devices and of the captured signals originating from the station sensors (see at least figure 1, wherein the uplink stream (going from the remote driving station to the driverless vehicle) comprises the remote operation control signal and captured operator information, and the downlink stream (going from the driverless vehicle to the remote driving station) comprises the vehicle information signal and surrounding image information signals)
Sugiyama teaches:
wherein the processing means of the transmission tool comprise a first processing block implementing an encoding and a compression of the captured signals (see at least [0012]-[0013], wherein the captured signals are run through a built-in encoder and compressor before being routed through the circuit, Additionally, see at least [0325], [0330], and [0331] disclose how the operations disclosed in the other embodiments of Sugiyama still apply when a wireless section exists in a transmission line)
followed by a second processing block implementing a synchronization and a multiplexing (see at least [0104] and figure 11, wherein uplink data 223 is routed through synchronization circuit 203/205 and multiplexing devices 206/228. Additionally, see at least [0325], [0330], and [0331] disclose how the operations disclosed in the other embodiments of Sugiyama still apply when a wireless section exists in a transmission line)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system for remote driving of Mabuchi, Humphries, Kaneko, and Virhia with Sugiyama’s technique of encoding, compressing, synchronizing and multiplexing the signals for the uplink stream. It would have been obvious to modify because doing so allows for an increase in the speed of transmission of asymmetric digital data, as taught by Sugiyama (see at least [0007]).

Regarding Claim 16, Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama in combination teach all of the limitations of Claim 1 as discussed above, and Mabuchi remains silent on:
wherein the processing means of the transmission tool for the downlink stream implement a synchronization and a multiplexing of the remote driving signals originating from the piloting devices and of the captured signals originating from the station sensors
However, Mabuchi teaches the remote driving signals originating from the piloting devices and of the captured signals originating from the station sensors (see at least figure 1, wherein the uplink stream (going from the remote driving station to the driverless vehicle) comprises the remote operation control signal and captured operator information, and the downlink stream (going from the driverless vehicle to the remote driving station) comprises the vehicle information signal and surrounding image information signals)
Sugiyama teaches:
wherein the processing means of the transmission tool for the uplink stream implement a synchronization and a multiplexing (see at least [0104] and figure 11, wherein downlink data 204 is routed through synchronization circuit 203/205 and multiplexing devices 206/228. Additionally, see at least [0325], [0330], and [0331] disclose how the operations disclosed in the other embodiments of Sugiyama still apply when a wireless section exists in a transmission line)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system for remote driving of Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama with Sugiyama’s technique of synchronizing and multiplexing the signals for the downlink stream. It would have been obvious to modify because doing so allows for an increase in the speed of transmission of asymmetric digital data, as taught by Sugiyama (see at least [0007]).

Regarding Claim 17, Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama in combination teach all of the limitations of Claim 16 as discussed above, and Mabuchi remains silent on:
wherein the processing means of the transmission tool for the downlink stream comprise a first processing block implementing an encoding and a compression of the captured signals originating from the station sensors, followed by a second processing block implementing a synchronization and a multiplexing of the remote driving signals originating from the piloting devices and of the captured signals encoded and compressed in the first processing block
However, Mabuchi teaches the remote driving signals originating from the piloting devices and of the captured signals originating from the station sensors (see at least figure 1, wherein the uplink stream (going from the remote driving station to the driverless vehicle) comprises the remote operation control signal and captured operator information, and the downlink stream (going from the driverless vehicle to the remote driving station) comprises the vehicle information signal and surrounding image information signals)
Sugiyama teaches:
wherein the processing means of the transmission tool comprise a first processing block implementing an encoding and a compression of the captured signals (see at least [0012]-[0013], wherein the captured signals are run through a built-in encoder and compressor before being routed through the circuit. Additionally, see at least [0325], [0330], and [0331] disclose how the operations disclosed in the other embodiments of Sugiyama still apply when a wireless section exists in a transmission line)
followed by a second processing block implementing a synchronization and a multiplexing (see at least [0104] and figure 11, wherein downlink data 204 is routed through synchronization circuit 203/205 and multiplexing devices 206/228. Additionally, see at least [0325], [0330], and [0331] disclose how the operations disclosed in the other embodiments of Sugiyama still apply when a wireless section exists in a transmission line)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system for remote driving of Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama with Sugiyama’s technique of encoding, compressing, synchronizing and multiplexing the signals for the downlink stream. It would have been obvious to modify because doing so allows for an increase in the speed of transmission of asymmetric digital data, as taught by Sugiyama (see at least [0007]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama in combination as applied to claim 1 above, and further in view of US 20180349872 A1, claiming priority to 05/30/2017, hereinafter "Ahmed".

Regarding Claim 2, Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama in combination teach all of the limitations of Claim 1 as discussed above, and Mabuchi remains silent on:
wherein the driverless vehicle is a vehicle configured to deliver goods and merchandise, 
said driverless vehicle having an internal compartment for the storage of goods and merchandise
Ahmed teaches:
wherein the driverless vehicle is a vehicle configured to deliver goods and merchandise, (see at least [0038], wherein the driverless vehicle provides a delivery service for the purchase and transfer of groceries to a user-specific location)
said driverless vehicle having an internal compartment for the storage of goods and merchandise (see at least figures 3-4 and [0039], wherein the vehicle contains an internal storage compartment to hold the goods and merchandise being delivered)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system for remote driving of Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama with the driverless vehicles having an internal compartment for the storage of goods and merchandise to be delivered of Ahmed. It would have been obvious to modify because having a driverless vehicle allows a cost-reduced and convenient way of delivering grocery or merchandise to customers, as recognized by Ahmed (see at least [0023]).

Regarding Claim 3, Mabuchi, Humphries, Kaneko, Virhia, Sugiyama, and Ahmed in combination teach all of the limitations of Claim 2 as discussed above, and Mabuchi remains silent on:
wherein the internal compartment serves as a support for the at least one optical emitter of the driverless vehicle
Ahmed teaches:
wherein the internal compartment serves as a support for the at least one optical emitter of the driverless vehicle (see at least figures 3-4 and [0039], where one wall of the internal compartment serves as a support for a display screen, or optical emitter, of the driverless vehicle)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system for remote driving of Mabuchi, Humphries, Kaneko, Virhia, Sugiyama, and Ahmed with the technique of using the internal compartment as support for the optical emitters of Ahmed. It would have been obvious to modify because having a driverless vehicle allows a cost-reduced and convenient way of delivering grocery or merchandise to customers, as recognized by Ahmed (see at least [0023]).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama in combination as applied to claim 1 above, and further in view of US 20120089273 A1, filed 10/08/2010, hereinafter "Seder".

Regarding Claim 4, Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama in combination teach all of the limitations of Claim 1 as discussed above, and Mabuchi remains silent on:
wherein the driverless vehicle has a windshield and right and left windows 
and the at least one optical emitter of the driverless vehicle is disposed inside the driverless vehicle configured to be visible from outside via the windshield and right and left windows
Seder teaches:
wherein the driverless vehicle has a windshield and right and left windows (see at least figures 3A-3B and [0030])
and the at least one optical emitter of the driverless vehicle is disposed inside the driverless vehicle configured to be visible from outside via the windshield and right and left windows (see at least [0030] and figures 2 and 3A-3B, wherein the optical emitters project image data onto the windshield, driver’s side windows (left windows), and passenger’s side windows (right windows))
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system for remote driving of Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama with Seder’s technique of having the optical emitters of the vehicle visible through the windshield, right windows, and left windows. It would have been obvious to modify because doing so allows for personalized communications to be presented to pedestrians outside of the vehicle even in adverse weather conditions, as recognized by Seder (see at least [0004]).

Regarding Claim 5, Mabuchi, Humphries, Kaneko, Virhia, Sugiyama, and Seder in combination teach all of the limitations of Claim 4 as discussed above, and Mabuchi remains silent on:
wherein the at least one optical emitter comprises a front display system placed opposite the windshield, a right display system placed opposite the right window and a left display system placed opposite the left window
Seder teaches:
wherein the at least one optical emitter comprises a front display system placed opposite the windshield, a right display system placed opposite the right window and a left display system placed opposite the left window (see at least [0017] and figure 2, wherein the display system is placed opposite the surface it is meant to be projected on, and [0030], wherein the display systems are projected on the windshield, right window, and left window)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system for remote driving of Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama with Seder’s technique of having the optical emitters of the vehicle placed opposite the windshield, right windows, and left windows. It would have been obvious to modify because doing so allows for personalized communications to be presented to pedestrians outside of the vehicle even in adverse weather conditions, as recognized by Seder (see at least [0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama as applied to claim 1 above, and further in view of US 20180050698 A1, filed 08/17/2016, hereinafter "Polisson".

Regarding Claim 11, Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama in combination teach all of the limitations of Claim 1 as discussed above, and Mabuchi remains silent on:
wherein the driving parameters comprise at least one parameter selected amongst the following parameters: a parameter representative of a trajectory or of a direction of the driverless vehicle; a parameter representative of a speed or of an acceleration or of a deceleration of the driverless vehicle; a parameter representative of a presence of an obstacle on the trajectory of the driverless vehicle; and a parameter representative of a responsiveness level of the driver
However, Mabuchi does teach monitoring a responsiveness level of the driver and raising an alarm based on the measured responsiveness level (see at least [0062])
Polisson teaches:
wherein the driving parameters comprise at least one parameter selected amongst the following parameters: a parameter representative of a trajectory or of a direction of the driverless vehicle; a parameter representative of a speed or of an acceleration or of a deceleration of the driverless vehicle; a parameter representative of a presence of an obstacle on the trajectory of the driverless vehicle; and a parameter representative of a responsiveness level of the driver (see at least [0046]-[0047] and figure 4, wherein the parameters measured in 420 include obstacles in the road, if the driver is appropriately maintaining speed, or the vehicle trajectory)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system for remote driving of Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama with Polisson’s technique of monitoring a driving parameter representative of a trajectory, speed, or obstacles of a vehicle. It would have been obvious to modify because doing so allows for informed and safe switching between manual driving and autonomous driving, resulting in less risk of injury or property damage, as recognized by Polisson (see at least [0006]-[0010]).

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama as applied to claim 15 above, and further in view of “A Multiplexing Scheme for Multimodal Teleoperation”, published 04/11/2017, hereinafter “Cizmeci”.

Regarding Claim 18, Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama in combination teach all of the limitations of Claim 15 as discussed above, and Mabuchi remains silent on:
wherein the first processing block comprises a first sub-block dedicated to telemetric data
Cizmeci teaches:
wherein the first processing block comprises a first sub-block dedicated to telemetric data (see at least pages 21:7-21:8, Section 2.1 “Haptic Data Reduction”, and figure 3, wherein the downlink signal from the teleoperator to the operator contains a first sub-block dedicated to telemetric data (Haptic Encoder). Additionally, see at least page 21:2, paragraph 1, wherein the teleoperator is a robot controlled remotely by the operator)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama with Cizmeci’s technique of the first processing block comprising a first sub-block dedicated to telemetric data. It would have been obvious to modify because doing so enables teleoperation of a robot without delay-jitters in telemetric data, by prioritizing the haptic telemetric data transmission over the video and audio data transmission, as recognized by Cizmeci (see at least Abstract).

Regarding Claim 19, Mabuchi, Humphries, Kaneko, Virhia, Sugiyama, and Cizmeci in combination teach all of the limitations of Claim 18 as discussed above, and Mabuchi remains silent on:
wherein the first processing block further comprises a second sub-block dedicated to optical data and audio data
Cizmeci teaches:
wherein the first processing block further comprises a second sub-block dedicated to optical data and audio data (see at least pages 21:7-21:8, Section 2.1 “Haptic Data Reduction”, and figure 3, and figure 1, wherein the video and audio signals are processed separately from the haptic signals, and only the video and audio data are sent through data queues, processed separately from the haptic data)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama with Cizmeci’s technique of the first processing block comprising a second sub-block dedicated to optical and audio data. It would have been obvious to modify because doing so enables teleoperation of a robot without delay-jitters in telemetric data, by prioritizing the haptic telemetric data transmission over the video and audio data transmission, as recognized by Cizmeci (see at least Abstract).

Regarding Claim 20, Mabuchi, Humphries, Kaneko, Virhia, Sugiyama, and Cizmeci in combination teach all of the limitations of Claim 19 as discussed above, and Mabuchi remains silent on:
wherein the first processing block further comprises a reference clock for the synchronization and multiplexing
Cizmeci teaches:
wherein the first processing block further comprises a reference clock for the synchronization and multiplexing (see at least page 21:23, section B, and figure 11, wherein a reference clock “Clock Machine” is used for synchronization. Additionally, see at least page 21:8, figure 3, wherein a 1kHz clock is input into the multiplexer block and the encoder block, and see at least page 21:10-21:11, section 2.4, wherein the 1kHz clock is used to synchronously trigger the encoder and multiplex blocks)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Mabuchi, Humphries, Kaneko, Virhia, Sugiyama, and Cizmeci with Cizmeci’s technique of the first processing block comprising a reference clock for the synchronization and multiplexing. It would have been obvious to modify because doing so enables teleoperation of a robot without delay-jitters in telemetric data, by prioritizing the haptic telemetric data transmission over the video and audio data transmission, as recognized by Cizmeci (see at least Abstract).

Regarding Claim 21, Mabuchi, Humphries, Kaneko, Virhia, Sugiyama, and Cizmeci in combination teach all of the limitations of Claim 18 as discussed above, and Mabuchi remains silent on:
wherein the first sub-block comprises 
a telemetric data collection means for collecting the telemetric data originating from said at least one state sensor, 
a telemetric data compilation means for implementing a formatting or a compilation of the telemetric data,
 and an encoding means for implementing an encoding of the telemetric data formatted.
Cizmeci teaches:
wherein the first sub-block comprises 
a telemetric data collection means for collecting the telemetric data originating from said at least one state sensor, (see at least page 21:9, paragraph 2, wherein the first sub-block for haptic data includes a JR3 6 DoF force-torque sensor on the teleoperator/robot, and the sensor data is collected by a data acquisition card)
a telemetric data compilation means for implementing a formatting or a compilation of the telemetric data, (see at least page 21:9, paragraph 2, wherein the data acquisition card formats the haptic data by sending it through a DSP filter to reduce noise)
 and an encoding means for implementing an encoding of the telemetric data formatted. (see at least page 21:7, section 2, wherein the sub-blocks are equivalent to signal encoding blocks. and see at least pages 21:7-21:8, section 2.1, which describes the process used to encode the haptic data)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Mabuchi, Humphries, Kaneko, Virhia, Sugiyama, and Cizmeci with Cizmeci’s technique of the first processing block comprising a telemetric data collection means, a telemetric data compilation means, and an encoding means. It would have been obvious to modify because doing so enables teleoperation of a robot without delay-jitters in telemetric data, by prioritizing the haptic telemetric data transmission over the video and audio data transmission, as recognized by Cizmeci (see at least Abstract).

Regarding Claim 22, Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama in combination teach all of the limitations of Claim 15 as discussed above, and Mabuchi remains silent on:
wherein the second processing block operates the synchronization and multiplexing of encoded telemetric data, encoded audio data, encoded video data, and remote driving signals.
Cizmeci teaches:
wherein the second processing block operates the synchronization and multiplexing of encoded telemetric data, encoded audio data, encoded video data, and remote driving signals. (see at least page 21:8 and figure 3, which focuses on the transmission from the robot to the operator, wherein the MUX multiplexing block receives encoded haptic data, video data, and audio data from the robot, and see at least page 21:22, section A, which shoes the structure of the MUX multiplexing block data packets. Bits 0-2 signal the audio/video/haptic data in the packet, and bits 3-6 signal the control signals, or remote driving signals, in the packet. Additionally, see at least pages 21:10-21:12, section 2.4, which describes how the MUX block operates, synchronized with the reference block, to assemble the data packets described above)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Mabuchi, Humphries, Kaneko, Virhia, and Sugiyama with Cizmeci’s technique of the first processing block comprising a telemetric data collection means, a telemetric data compilation means, and an encoding means. It would have been obvious to modify because doing so enables teleoperation of a robot without delay-jitters in telemetric data, by prioritizing the haptic telemetric data transmission over the video and audio data transmission, as recognized by Cizmeci (see at least Abstract).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi, Humphries, Kaneko, Virhia, Sugiyama, and Seder as applied to claim 5 above, and further in view of US 20140104368 A1, filed 07/06/2011, hereinafter "Tan".

Regarding Claim 5, Mabuchi, Humphries, Kaneko, Virhia, Sugiyama, and Seder in combination teach all of the limitations of Claim 5 as discussed above, and Mabuchi remains silent on:
wherein the remote driving station comprises a front camera turned towards a front face of the driver and two other cameras oriented towards right and left profiles of the driver, 
and the front display system replicates optical analog signals captured by the front camera and the right display system and left display system replicate optical analog signals captured by the two other cameras.
However, Mabuchi does teach the remote driving station, as discussed above.
Tan teaches:
a front camera turned towards a front face of the driver and two other cameras oriented towards right and left profiles of the driver, (see at least [0019] and figure 3A, wherein the user is surrounded by three imaging sensors, which capture a front profile, left profile, and side profile of the user)
and the front display system replicates optical analog signals captured by the front camera and the right display system and left display system replicate optical analog signals captured by the two other cameras. (see at least [0018]-[0019] and figures 2B and 5, which show how the captured images of the user are projected onto display systems to replicate the front and side profile of the user)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Mabuchi, Humphries, Kaneko, Virhia, Sugiyama, and Seder with Tan’s technique of using front, left, and right cameras and displays to replicate the front, left, and right profiles of the driver. It would have been obvious to modify because doing so enables effective communication of a remote user’s facial expressions and body language to others, as recognized by Tan (see at least [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Teleoperation of On-Road Vehicles via Immersive Telepresence Using Off-the-shelf Components” is directed to a road vehicle teleoperation system which uses QR codes to encode video data for time synchronization.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/S.M.J./Examiner, Art Unit 3667      
                                                                                                                                                                                                  /RACHID BENDIDI/Primary Examiner, Art Unit 3667